COYNE, Justice
(concurring specially).
Although I concur in the sanction imposed by the majority — a public reprimand, removal of John MacGibbon as personal representative in the Estate of Axel Anderson, and costs of $750 awarded to the Director pursuant to Rule 24, RLPR — I cannot agree that MacGibbon was not guilty of neglecting Axel Anderson’s estate prior to 1986.
The Estate of Axel Anderson has remained unsettled from Anderson’s death on January 7, 1964 until, at least, February 14, 1994, when the referee issued his findings of fact, conclusions of law, and recommendation of public reprimand.1 To put it a slightly different way, this estate has remained in probate for more than 30 years. It is true, of course, that the estate has increased in value from its 1964 valuation of about $14,000 to about $260,000. That increase is not, however, the result of skillful investment by Mr. MacGibbon; it is simply the result of the increase over time in the value of the land held in the estate.
Undoubtedly, the fact of the monumental increase in the value of the estate has forestalled any complaint by the recipients of the proceeds of Axel Anderson’s estate. Indeed, the distributees of those proceeds are hardly in any position to complain of delay, for it is the delay in settling the estate which has made them heirs. Two of Axel Anderson’s four siblings survived him, but both of them died within 6 months of Axel’s death. Axel’s sister, Adel Woods, who died February 9, 1964, was survived by three sons: Marcus, Harvey, and Clarence Woods. Andrew Anderson, Axel’s brother who died on May 8, 1964, was survived by his widow, Frieda Anderson, who died in 1969. Per Anderson, one of the brothers who predeceased Axel had two sons, Sigfried and Ernest, both of whom also died before Axel’s death. Axel’s third brother, Noven, who also predeceased Axel, left no descendants.
Two of Adel Woods’ three sons have since died: Marcus died on September 20, 1982, survived by a widow and three daughters; and Harvey Woods died in 1989, leaving a widow. Per Anderson’s son Ernest was sur*816vived by his widow, Lorene Chalk, and a daughter, Beverly Proctor.
The progress of the Estate of Axel Anderson (or the lack thereof) rivals that of the estate about which Charles Dickens wrote in Bleak House. Both estates went on unsettled from year-to-year and generation-to-generation. Of course, in Bleak House on the death of the person who had been determined to be the heir the estate was closed: the estate funds had been exhausted.
Dickens wrote Bleak House as a condemnation of lawyers and the legal system, and Dickens’ efforts in this and other of his novels are often credited with precipitating reform of England’s legal system.
That Axel Anderson’s estate increased in value does not justify endless probate. The matter should have been concluded long before Sheriff Goenner’s death in 1981. If early closure would have meant distribution of nothing more than fractional interests in real estate of modest worth, so be it. The option to sell or to hold the property as an investment belonged to the original heirs, several of whom have since died, not to the lawyer or personal representative.
I have no doubt that MacGibbon’s conduct has been motivated by the best intentions, and it is apparent that the distributees have not complained about the delay. Nevertheless, the failure to settle Axel Anderson’s estate within some reasonable time has constituted conduct violative of Rule 1.3, MRPC:
A lawyer shall act with reasonable diligence and promptness in representing a client.
That conduct is also violative of Rule 3.2, MRPC:
A lawyer shall make reasonable efforts to expedite litigation consistent with the interests of the client.
Moreover, I regard this probate proceeding of more than 30 years’ duration as harmful to the reputation of lawyers and the legal system and violative of Rule 8.4(d), MRPC:
It is professional misconduct for a lawyer to:
[[Image here]]
(d) engage in conduct that is prejudicial to the administration of justice.
For the foregoing reasons I consider a public reprimand warranted with respect to the handling of the Estate of Axel Anderson from and after January 1967.
KEITH, C.J., joins in the special concurrence of COYNE, J.

. As the majority opinion points out, MacGibbon filed a closing statement in the estate on January 29, 1993. During the hearing before this court, MacGibbon said that he had attempted to retract the closing statement in order to permit the estate to sell the 68-acre parcel of land, which is the estate's only remaining asset. The record in these proceedings does not reveal whether the estate has finally been settled. Since, however, MacGibbon did not claim that the estate has been closed on the probate court's books, I assume that it was still open at the time of the hearing on April 11, 1995.